Title: To George Washington from William Crawford, 12 November 1773
From: Crawford, William
To: Washington, George



Sir
Springgardin [Pa.] Novr 12th 1773

I Received yours of July 27th Septemr 25th and 26th one of which you blame me somthing in Regard to not Discovering those Lands nearly Oppesite to the other Survays on the Kanhaway, the two bottoms below the mouth of Pocketalico I saw my self, but the Land on Pocketalico I did not see but sent the men I had hired to serch and see what sort of Land there was whilst I was Runing the Other Side but they Diseved me and told me there was no Land worth taking and sence has want on the sam and maid som small improvement with the intend to hold them, but has Left them Sence[.] I Survayd the Land those 2 Bottoms below the Pocketalico when I Survayd the Rest, seemd to be much Overflowd but not much more then other Bottom was at that time nor dose any of the Kanhaway bottoms seem to have any signs of Over flowing more then Common sence that time nor from all Accounts they never was so sence any Person I can hear of ever was Equinted with the Country, som Large Freshes has bin in the River Last spring but none by many feet so High as that.
As to your Chance in your Lots of Land I think them much the best on the hole River from one end of the Survays to the other, and those Gentlemen Seemd a good deel shagereend on the vewing them after there Lots was Laid of, as there front on the River was not over a Mile and half they most of them and Run back almost five mile and you in Chief of your Survays have all bottom as also Docter Crages Land none in that County is so good as your Land and his Land.
You Each have the Advantegue of Cabins I beleve on every five hundred Acres of your Land on the Ohio Saveral of those Person ho had improved those Land com to me this fall and on seeing they Patant of those that want to Devid there Land Quit and want of in serch of Land for them Selves[.] I indeavioured to Lease them so⟨m⟩ of your Land on the Ohio but never cold

get any one to offer taking upon any tearms any of you or any of the Gentlemens Land The Reason those people sot down they told me was that Colo. Croghan ony of the Tr[a]ders told them the Officers and solders cold never hold on [one] foot of the Land and farther told them that I had ⟨noe⟩ orders from the Governer to Survay any Land on the Ohio it was only a skeem betwen you and my self.
The only Chance you have to get Land setled is to get som of your People near whare you Live to setle on it upon Som lay or other, or bring up som ⟨hands mutilated⟩ set them to work and Clear som Land and the⟨n⟩ you may Rent them for som thing and I beleve that will be the shurest way to improve your Land and with the Least Expence, Several Person is waiting for your Lands Relapsing ho intends to fall on it imedetly Should you com in the spring please to Let me now, and also what number of hands and I will Provid you with Every thing in my Power such as vesels for to cary Down your people.
Sir what I wrot you Relating the uper Survay on the Great Kanhaway I think you have ⟨mutilated⟩ appehended me in what I wanted, there is the full Qu⟨an⟩tity of Land of ⟨mutilated⟩ 200000 and 600 Over and above (besid that Survay) I did [not] mean you should alow me any that should be the solders Property.
Sir in my Last Letter to you I wrote you that Lord Dumore had promisd me that in case the new Govermment did not take place before he got hom he would patent them Lands for me, if I would send him the Draft of the Land I Survayd on the mouth of the Litle Kanhaway; now as my Claim as an officer cold not includ the hole, if you will Joyn as much of your Officers Claim as will tak the hole survay, and you shall think it nessesary, if you will, you may Depend I will make any Equil Devesion you shall propose: I told Lord Dumore the true state of the matter.
Your Letters cam to my hands not till the 15 ⟨mutilated⟩ and then I was ingaged with the Gentlemen hew was a going Down to Devid there Land. I Spook to Captn Bullet and he has promist me a District of Survaying and has Promised me that he will wait on you on his way Down the Country and he has maid a survay he intends ⟨fo⟩r you, Som he maid for him self, he seems to want ⟨cou⟩rt your intrust much at this time, he has so ⟨mutilated⟩ which he says you shall have Choyce as you will see ⟨mutilated⟩ your self he can inform you more fully.

I hope to have the Pleashure of your Company Down the River this Spring I will go with you as far down as you Please, there will be anough to prevent any Endiens doing any hurt to us.
Should you com com soon as you can and I will be Ready I am Sir your most Humb. Sarvant

W. Crawford

